Citation Nr: 1046293	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected 
prostatitis, including treatment for same.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to an effective date earlier than October 20, 
1994, for a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to an effective date earlier than August 8, 2001, 
for a finding that the Veteran is permanently and totally 
disabled.  (This issue was previously characterized as 
entitlement to an effective date earlier than August 8, 2001, for 
eligibility for Dependent's Educational Assistance under Chapter 
35 of Title 38, United States Code.)


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1953.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

The gastrointestinal disorder at issue was initially 
characterized as indigestion. In December 1997, the RO denied 
service connection for indigestion and the instant appeal stems 
from that rating determination.

In another rating decision, in June 1998, the RO granted a total 
disability rating based on individual unemployability (TDIU) and 
assigned an effective date of October 20, 1994.  Eligibility to 
Dependents' Educational Assistance was denied.  Entitlement to 
special monthly compensation on account of being in need of 
regular aid and attendance, or being housebound, was also denied.

In October 1998, the Board remanded the Veteran's claim of 
service connection for a gastrointestinal disorder.

In February 2000, the Board denied an effective date earlier than 
October 20, 1994, for a total disability rating based on 
individual unemployability (TDIU) and remanded a claim of 
entitlement to service connection for a gastrointestinal 
disorder.  It was noted that a gastrointestinal examination 
requested by the Board in October 1998 had not been conducted.  
The gastrointestinal examination, with a medical opinion, has 
since been obtained.

In July 2001, pursuant to a Joint Remand, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
February 2000 decision denying an earlier effective date for TDIU 
and remanded the matter for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In August 2001, the RO determined that the Veteran had basic 
eligibility for Dependents Educational Assistance under 38 U.S.C. 
Chapter 35, effective from the date of that rating, August 8, 
2001.  The Board finds this issue is better stated as entitlement 
to an effective date earlier than August 8, 2001, for a finding 
that the Veteran is permanently and totally disabled, inasmuch as 
the Veteran is pursuing CHAMPVA (Civilian Health and Medical 
Program VA) benefits for his dependents, and not Dependent's 
Educational Assistance under Chapter 35 of Title 38, United 
States Code.

In May 2002, the Board denied entitlement to an effective date 
earlier than October 20, 1994, for a total disability rating 
based on individual unemployability (TDIU).  The Board also 
remanded the claim of service connection for a gastrointestinal 
disorder in order to obtain an examination of the Veteran.  The 
Veteran was subsequently afforded such examination.

In December 2002, the Court vacated the Board's decision denying 
an effective date earlier than October 20, 1994, for a total 
disability rating based on individual unemployability (TDIU), and 
remanded the matter for action consistent with a joint motion for 
remand.  

In February 2003, the RO denied service connection for otitis 
media.

In December 2003, the Board remanded the issues of entitlement to 
an effective date earlier than October 20, 1994, for a total 
disability rating based on individual unemployability (TDIU); 
entitlement to an effective date earlier than August 8, 2001, for 
eligibility for Dependent's Educational Assistance under Chapter 
35 of Title 38, United States Code; and entitlement to service 
connection for a gastrointestinal disorder.

The December 2003 Board remand noted that the effective date 
issues had previously been denied by the Board, had been appealed 
to the Court, and had been vacated by the Court and remanded for 
VCAA compliance.  The Board remanded the effective date issues to 
enable the RO to provide the Veteran with VCAA complying notice.

A VCAA notice was issued by the RO in January 2005.  It apprised 
the Veteran of the evidence needed to substantiate a claim of 
service connection and otherwise complied with the VCAA notice 
requirements for the claim of entitlement to service connection 
for a gastrointestinal disorder.  The Veteran was afforded a 
gastrointestinal examination in May 2005.  A supplemental 
statement of the case was issued in June 2005.  Additional VCAA 
notice, as pertains to secondary service connection for a 
gastrointestinal disability was issued in August 2005 and the 
claim was thereafter readjudicated.

In August 2006, the Board denied entitlement to service 
connection for a gastrointestinal disorder and remanded the 
claims of service connection for otitis media, entitlement to an 
effective date earlier than October 20, 1994, for a total 
disability rating based on individual unemployability (TDIU), and 
entitlement to an effective date earlier than August 8, 2001, for 
a finding that the Veteran is permanently and totally disabled, 
back to the RO for additional development and the issuance of 
additional notice.

The Veteran was provided with VA audiological examinations in 
September 2006 and October 2006.  Subsequent to these 
examinations, the RO denied service connection for tinnitus in a 
July 2007 rating decision.  The Veteran filed a notice of 
disagreement and was issued a statement of the case in November 
2007.  There is no evidence in the record before the Board that 
the Veteran perfected an appeal regarding the claim for service 
connection for tinnitus.

In June 2008, the Board denied entitlement to service connection 
for otitis media, entitlement to an effective date earlier than 
October 20, 1994, for a total disability rating based on 
individual unemployability (TDIU), and entitlement to an 
effective date earlier than August 8, 2001, for a finding that 
the Veteran is permanently and totally disabled.

In September 2008, the Court, in pertinent part, vacated the 
Board's August 2006 decision denying entitlement to service 
connection for a gastrointestinal disorder, and remanded the 
matter to the Board.

In May 2009, the Court vacated the Board's June 2008 decision 
denying service connection for otitis media, entitlement to an 
effective date earlier than October 20, 1994, for a total 
disability rating based on individual unemployability (TDIU), and 
entitlement to an effective date earlier than August 8, 2001, for 
a finding that the Veteran is permanently and totally disabled, 
and remanded those matters for action consistent with a Joint 
Motion for Remand dated that same month.

In September 2010, the Veteran's representative submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier than 
October 20, 1994, for a total disability rating based on 
individual unemployability (TDIU), and entitlement to an 
effective date earlier than August 8, 2001, for a finding that 
the Veteran is permanently and totally disabled due to his 
service-connected disabilities, as well as entitlement to service 
connection for otitis media, are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.




FINDINGS OF FACT

The competent, credible, and persuasive medical evidence fails to 
show that the Veteran has a gastrointestinal disorder that began 
during or is linked to service, or that was caused or aggravated 
by his service-connected prostatitis, to include treatment for 
the same.


CONCLUSION OF LAW

A gastrointestinal disease was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed letters in 
October 2002, June 2003, January 2005, and August 2005 advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  In May 2007 the 
Veteran was mailed a letter providing him with appropriate notice 
with respect to the disability-rating and effective-date elements 
of his claims.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the matters on appeal 
were thereafter readjudicated, curing any timing deficiencies.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, no further development is required with respect to 
the duty to notify.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  His service treatment 
records (STRs) are on file.  Additionally, VA Medical Center 
treatment records have been obtained.  Private medical records 
have also been associated with the claims folder.  The Veteran 
was afforded the appropriate VA examinations that have been 
reviewed and are deemed adequate.  Indeed, the examiners had 
access to the Veteran's claim file, accomplished appropriate 
testing and clearly set forth the objective findings.  Neither he 
nor his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

II.  Criteria for Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis of this 
provision discloses that there are three essential elements which 
must be met to establish entitlement.  There must be current 
disability; there must be disease or injury during service, and 
there must be a nexus or connection relating the current 
disability to the disease or injury during service.

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

III.  Factual Background

A service treatment record, dated in July 1951, shows that the 
Veteran complained of a poor appetite.  Treatment was 
recommended.  The following day, he had constipation and was 
given milk of magnesia.  In October 1951, a complaint of 
indigestion was treated.  No additional in-service treatment is 
seen, and the Veteran denied stomach symptomatology in a January 
1953 report of medical history.  His accompanying separation 
examination indicated normal clinical findings. 

On VA examination in January 1971, the Veteran had various 
complaints, including occasional stomach pain after meals.  After 
a physical examination, his gastrointestinal system was noted to 
be normal.

In a letter dated in December 1971, a private physician, P. L. 
O., M.D., noted the Veteran's pulmonary impairment and physical 
findings.  There was no report of gastrointestinal problems.

In 1974, the Veteran was treated for genitourinary problems, with 
hospitalization in July 1974.  There is no evidence of 
gastrointestinal problems.
 
In July 1976, R. H. D., M.D., reported that the Veteran had been 
seen for pains in both quadrants.  Tests included X-rays of the 
kidneys and urinary bladder, which were normal.  It was the 
impression that the Veteran had acute anxiety, mild prostatitis, 
and congestion of the prostate due to sexual inactivity.  There 
was no diagnosis of a gastrointestinal disorder.

An August 1993 private note reflected a diagnosis of gastritis, 
apparently by history.  

In February 1994, the Veteran was seen at a VA hospital for 
complaints of epigastric pain and heartburn.  An 
esophagogastroduodenoscopy was normal.

An October 1994 private psychiatric evaluation indicated appetite 
disturbance.  

A VA clinical note, dated in January 1995, reflects complaints of 
stomach and nerve problems.  The diagnosis was a neurosis.  A 
gastrointestinal disability was not diagnosed.

On February 14, 1997, a stool sample was taken by a private 
medical examiner.  The results, reported on February 19, 1997, 
indicated the presence of a cytotoxin.

On February 18, 1997, the Veteran was hospitalized at a private 
facility due to complaints of, inter alia, abdominal pain and 
diarrhea.  The entrance diagnosis was chronic diarrhea and 
possible colitis.  During his hospitalization, the Veteran 
underwent a colonoscopy that showed evidence throughout the colon 
of mucosal ulceration, necrosis, and acute inflammation.  Per a 
biopsy report, the test results were consistent with "ischemic 
colitis" though it was noted that "ulcerative colitis could not 
be ruled out."  Tissue samples were submitted to an outside 
laboratory "for further evaluation and [a] second opinion."  On 
February 24, 1997, aft4er a colonoscopy, examiners diagnosed 
ulcerative colitis vs. pseudomembranous colitis.  The discharge 
diagnosis was "chronic diarrhea with positive stool occult 
blood, most likely from ulcerative colitis" and a history of 
gastroesophageal reflux disease.  However, the discharge record 
also stated that the diagnosis was made without the benefit of 
the results from the outside laboratory, which it had not yet 
received.  In March 1997, the outside laboratory completed its 
review and concluded that the biopsy showed an "injury pattern 
suggestive of ischemic enterocolitis."

In an April 9, 1997, statement, one of the Veteran's treating 
physicians noted that the Veteran suffered from colitis that 
"seems to occur more frequently due to stress."

In May 1997, the Veteran claimed that his mental condition either 
caused or aggravated his colitis.  In support of his claim, the 
Veteran submitted excerpts from several medical articles 
regarding colitis.  The articles explained that there are 
different types of colitis, including ulcerative colitis, and 
pseudomembranous or antibiotic colitis.  They state that colitis 
may be caused by a viral or bacterial infection, an allergic 
reaction or immune problem, some food, medicines or alcohol.  
They also revealed that stress may cause colitis or it may 
contribute to the severity of the attack.  The articles further 
indicated that ulcerative colitis is a common form of colitis and 
that the etiology of this disease is unknown.  The Veteran also 
submitted excerpts from medical treatises that state that anxiety 
and depression can exacerbate gastrointestinal illnesses.

In October 1997, the Veteran underwent a colonoscopy after which 
he was diagnosed with "mild nonspecific colitis."  

In October 1997, the Veteran underwent a colonoscopy after which 
he was diagnosed with "mild nonspecific colitis."  In 
December 1997, he was hospitalized with complaints of bloody 
diarrhea.  The hospital entrance reported noted that the Veteran 
had a "history of questionable ulcerative colitis or Crohn's 
disease."  A small-bowel X-ray report showed abnormalities that 
were considered "compatible with quiescent or indolent 
inflammatory disease" such as Crohn's disease.  The final 
discharge diagnosis was "possible Crohn's disease in the 
jejunum."

In December 1997, a private physician noted that the Veteran was 
reluctant to take antibiotics for his lung condition because of 
his concern that previous antibiotic treatment for his 
prostatitis had caused his colitis.  The physician commented that 
"[i]t is a real possibility" that the antibiotics given to 
treat the Veteran's lung and prostrate problems had "caused some 
of the colitis [sic] he now has."  The physician diagnosed the 
Veteran with colitis secondary to multiple antibiotic use.  

In a January 1998 statement, the Veteran alleged that he had 
colitis caused by antibiotics that he had taken over a long 
period to treat his service-connected prostatitis.  

In an undated VA medical report received by the RO in 1998, the 
Veteran was diagnosed as having colitis secondary to antibiotic 
use.  They physician stated that if the Veteran had to have 
antibiotics to treat any condition, they should be administered 
by injection.

VA clinical records dated in 2000 reflect a history of colitis 
since 1997.  The Veteran also endorsed gastroesophageal reflux 
symptoms.  A private treatment record in August 2002 showed 
abdominal discomfort.  

VA clinical notes of December 2004 show that the Veteran's 
abdomen was soft and nontender.  There was no rebound or 
guarding. Bowel sounds were active.  A history of ulcerative 
colitis was noted.

A colonoscopy was performed at the VA medical center, in March 
2005.  The colon was quite redundant.  A polyp was found, snared 
and biopsied.  The diagnosis was adenoma of the ascending colon.

The report of the May 2005 VA gastrointestinal examination noted 
a history of ulcerative colitis dating back to 1997.  The Veteran 
was being treated by a private doctor and was taking medication.  
The ulcerative colitis was presently quiescent, with the recent 
colonoscopy being normal.  The Veteran felt that his ulcerative 
colitis was caused by the antibiotics used to treat his 
prostatitis in service.  The examiner pointed out that ulcerative 
colitis is not caused by antibiotic use.  The doctor considered 
that it would not in any way be possible for him to have 
ulcerative colitis at this date secondary to antibiotics given in 
the past.  The physician reaffirmed that there was no 
correlation.  The other problem the Veteran had was 
gastroesophageal reflux disease.  A history given by the Veteran 
was reviewed.  The doctor reported that the Veteran's symptoms 
and treatment did not start until the late 1970's or early 
1980's.  The physician noted that there was no correlation of the 
Veteran's service time and the illnesses in service to the 
current gastroesophageal reflux disease.  The clinician concluded 
that the Veteran had two gastrointestinal problems, 
gastroesophageal reflux disease and ulcerative colitis, which 
were well controlled on medication.  The physician did not think 
that there was any likelihood that either disorder had its onset 
in service or in no way were they linked to any incident of 
service or caused by or aggravated by the Veteran's service-
connected prostatitis or treatment for same.

In an October 2009 private medical opinion, submitted by the 
Veteran's representative, a clinician indicated that he hade 
reached an opinion regarding the Veteran's diagnosis after a 
review of the claims file.  In reviewing the evidence, he took 
particular note of the February 14, 1997, stool test which was 
positive for Clostridium difficile cytotoxin.  He noted that this 
result indicated that the appellant had a Clostridium difficile 
infection at the time.  He indicated that, during the Veteran's 
February 1997 hospitalization, the treating physicians did not 
note the positive test result and, in fact, wrongly stated in 
their discharge report that the Veteran's Clostridium difficile 
test was negative.  The examiner went on to note that the Veteran 
did not receive treatment for his Clostridium difficile enteritis 
since the initial diagnosis in February 1997.

In the October 2009 opinion, the clinician also noted that the 
February 24, 1997, colonoscopy found "ulcerative colitis vs. 
pseudomembranous colitis."  He stated that the latter colitis 
was characteristic, if not diagnostic, of Clostridium difficile 
infection.  He also reported that the other treatment did not 
contain a clear-cut diagnosis of ulcerative colitis.

In his discussion, the physician stated that it was his opinion 
that the Veteran's colitis was due, in significant part, to the 
treatment for his service-connected chronic prostatitis and was 
also related to his anxiety disorder.  The clinician indicated 
that the use of antibiotics to treat the Veteran's prostatitis 
led to antibiotic-related colitis.  He stated that, had the 
appellant not contracted prostatitis, it is medically probable 
that he would not have developed chronic colitis.  He also 
indicated that the Veteran's service-connected anxiety disorder 
caused a worsening of the Veteran's colitis symptoms of diarrhea 
and pain.

In June 2010, a VA examiner reviewed the claims file and 
commented on the Veteran's medical history.  He mentioned that 
colitis is a generic term that refers inflammation of the colon 
and noted that there were many causes of colitis; some of which 
cause acute colitis, and others which caused chronic disease.  He 
noted that the histopathological features on biopsy can be non-
specific, although chronic diseases usually lead to some chronic 
changes in the mucosa which can be seen even if the disease is in 
remission.  He remarked that Clostridium difficile colitis is a 
specific form of antibiotic-associated diarrhea, caused by 
proliferation of C.diff organisms, usually after the normal gut 
flora has been affected by antibiotics use.  He remarked that 
this is usually an acute infection, although it can last in some 
cases for weeks or months until diagnosed.  He said that once a 
diagnosis is made and treated with appropriate antibiotics, the 
symptoms usually resolve with no chronic sequelae.  Concerning 
ulcerative colitis and Crohn's disease, medical treatment could 
lead to remission, although even when in remission, there is 
frequently some evidence of chronic disease.

The VA examiner opined that the findings of the February 1997 
colonoscopy were probably related to C.diff colitis, which was 
likely secondary to antibiotics use.  He said that as the entire 
colon was involved, this was far more likely than ischemic 
colitis, which tends to occur in specific areas of the colon.  He 
further noted that while the biopsy findings did not rule out 
C.diff colitis, the Veteran's persistent symptoms were probably 
related to a different process, such as Crohn's disease.  The 
examiner opined that if the Veteran really had ulcerative 
colitis, then the biopsies obtained in the follow-up 
colonoscopies should have shown some chronic changes, even if in 
clinical remission.  He concluded that it was difficult to 
determine with absolute certainty if the 1997 findings were 
related to C.diff infection or to ischemic colitis with 
superimposed C.diff.  He also concluded that it was unlikely that 
the Veteran ever had ulcerative colitis, although he might have 
had small bowel Crohn's disease.  However, the VA examiner stated 
that the only diagnosis that would have been caused or aggravated 
by antibiotics use is C.diff colitis, which is not usually the 
cause of chronic symptoms.  He opined that C.diff colitis also 
has nothing to do with anxiety.  He said that C.diff colitis 
would only account for the Veteran's symptoms in 1997 and not for 
his chronic complaints.

The VA examiner went on to explain that ulcerative colitis, 
Crohn's disease, and ischemic colitis are not induced by 
antibiotics.  He said that a superimposed C.diff infection caused 
by antibiotics can lead to acute exacerbation of symptoms in 
someone with ulcerative colitis, however, symptoms should go back 
to baseline once C.diff is treated.  He noted that anxiety has 
been reported as a possible cause of exacerbation of ulcerative 
colitis symptoms, but not on a chronic basis.

The examiner concluded that it was not likely that the Veteran's 
colitis was caused or aggravated by his chronic prostatitis, 
including antibiotic treatment for this disorder.  He also 
concluded that it was not likely that the Veteran's colitis or 
any other gastrointestinal disorder was caused or permanently 
aggravated by his anxiety disorder.

In September 2010, a private examiner responded to the June 2010 
VA medical opinion.  The examiner noted that the June 2010 
examiner offered no mechanism by which the Veteran would have 
been cured of his C.diff infection.  He noted that some patients 
have spontaneous resolution of C.diff colitis, but it was never 
the standard of care to expect it.  The examiner stated that 
C.diff rarely causes chronic symptoms because physicians who 
practice according to the standard of care use appropriate 
antibiotics to treat their C.diff patients, who most often get 
better.  He noted that relapses and chronic recurrences are well-
known, even in well-treated C.diff patients.  He opined that the 
rarity of the Veteran's condition stemmed from the rarity of the 
substandard care of his C.diff.

The private examiner opined that the failure by the VA to act 
upon the C.diff culture, as well as the endoscopic signs of 
pseudomembranous colitis, was a gross breach of the standard of 
care.  He noted that the notation of a negative test in 
February 1997 was false and concluded that the breaches of the 
standard of care exposed the Veteran to a continuing, unchecked 
colonic infection with C.diff, which as a matter of medical 
probability remained a significant contributory factor to his 
ongoing colonic pathology.  He concluded that the Veteran 
continued to suffer from a chronic colitis, which was related to 
his service-connected injuries of chronic prostatitis and 
anxiety.



IV.  Analysis

As previously noted, the Veteran had some acute and transitory 
gastrointestinal upsets during service.  However, these resolved 
and there was no evidence of any symptomatology from October 1951 
through separation in January 1953.  The report of the separation 
examination, in January 1953, is highly probative because it was 
performed by trained medical personnel shortly before the Veteran 
finished his active service.  This report shows the Veteran's 
abdomen and viscera were normal.  Thereafter, many years passed 
without a medically documented continuity of gastrointestinal 
symptoms.  Indeed, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
in this case, the Veteran's reports of continuous 
gastrointestinal symptoms since service are not deemed credible.  
Indeed, continuity is disrupted by the Veteran's own denial of 
symptoms in his report of medical history completed in 
association with his discharge examination, which was clinically 
normal.  Moreover, the Veteran did seek medical treatment for 
other conditions in the years proximate to discharge from 
service, and he did not raise gastrointestinal complaints on 
those occasions, suggesting that he was not symptomatic at that 
time.  This constitutes evidence against the claim.  

Turning to the medical evidence, there are conflicting 
conclusions on the question of whether there exists a medical 
nexus between a chronic gastrointestinal disorder and either the 
Veteran's military service or other service-connected disorder.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Of all of the medical records reviewed above, the Board finds 
four to be more probative than the other recorded opinions due to 
the thoroughness and detail of the opinions:  the opinion of the 
May 2005 VA gastrointestinal examiner, the October 2009 and 
September 2010 reports from the private examiner, and the 
June 2010 VA examiner opinion.  The other medical reports appear 
to recite bare conclusions and employ speculative language such 
as "possible," thus rendering them of less persuasive weight.  
In this regard, the Court has held that the use of equivocal 
language such as "possible" makes a statement by an examiner 
speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not: language by a physician is too speculative).

The May 2005 VA examiner reviewed the claims file and examined 
the Veteran.  He commented on specific events in the Veteran's 
medical history.  He concluded that it would not be possible for 
the Veteran to have ulcerative colitis at this date secondary to 
antibiotics that were given in the past.  In reviewing this 
opinion in August 2008, the Court of Appeals for Veterans Claims 
noted that the objective medical evidence failed to show that the 
appellant had antibiotic-induced colitis; to the contrary, the 
colonoscopies indicated that the Veteran had either ischemic 
colitis, nonspecific colitis, or Crohn's disease.  The Court 
indicated that such diagnoses were not equivalent to a diagnosis 
for antibiotic-related colitis.  However, the Court stated that 
the May 2005 VA examiner erred in stating that the Veteran was 
diagnosed at that time with ulcerative colitis, as in making that 
opinion, the examiner did not contemplate that the Veteran had 
been diagnosed with multiple types of colitis.  As such, the 
Board finds the opinion of the May 2005 VA examiner to be of 
limited probative value.

The October 2009 and September 2010 private examiner also 
thoroughly reviewed the available records, although he did not 
personally examine the Veteran.  This examiner also commented 
extensively on specific events from the Veteran's medical 
history.  He cited from medical journals.  These factors weigh 
positively for the value of the opinion.  However, other factors 
weigh negatively against the opinion.  In recounting the events 
of February 1997, the private examiner reported that the 
physicians who treated the Veteran during his course of 
hospitalization seemingly ignored a positive screen for 
cytotoxin.  He asserted that was a breach of the standard of 
care.  However, the record indicates that the sample was taken at 
one facility on February 14, 1997, and that the Veteran was 
hospitalized at another facility on February 18, 1997.  
Significantly, although the private examiner states that ignoring 
a positive screen is a breach of a standard of care, the record 
does not indicate that the examiners were aware of any positive 
test, as the positive test was performed at a different facility 
at a different time from when the Veteran was hospitalized.  
Additionally, while the examiner emphasized that a sample taken 
on February 14, 1997, yielded a positive result for C.diff, he 
does not discuss the failure of C.diff to appear in any other 
performed test since 1997.  As with the May 2005 VA examiner, it 
does not appear that the private examiner contemplated that the 
Veteran had been diagnosed with multiple types of colitis.  For 
the above reasons, the Board finds the negative factors outweigh 
the positive factors, and October 2009 and September 2010 private 
opinions are of less persuasive weight.

As with the other examiners reviewed above, the June 2010 VA 
examiner reviewed and commented on the Veteran's available 
records.  He did not personally examine the Veteran.  However, in 
contrast to the other opinions reviewed above, the June 2010 VA 
examiner clearly contemplated that the Veteran had been diagnosed 
with multiple types of colitis, as he discussed, reviewed, and 
considered the various diagnoses in his opinion.  As during the 
history of this claim, the Court previously found the May 2005 VA 
opinion lacking because the examiner did not contemplate that the 
Veteran had been diagnosed with multiple types of colitis, the 
Board finds this to be a significant factor regarding the 
persuasive value of the June 2010 VA examiner.  The examiner did 
not simply assign all of the Veteran's symptoms to one particular 
diagnosis but acknowledged and synthesized all of the diagnoses 
of record.  He examined and discussed various possibilities and 
provided adequate reasons to support his opinion that it was not 
likely that the Veteran's colitis was caused or aggravated by his 
chronic prostatitis, including antibiotic treatment, and that it 
was not likely that the Veteran's colitis or any other 
gastrointestinal disorder was caused or permanently aggravated by 
his anxiety disorder.  For these reasons, the Board finds the 
opinion of the June 2010 VA examiner to be of greater persuasive 
weight than any other opinion of record.

The Board acknowledges that the June 2010 VA examiner stated, in 
part, that the findings of the February 1997 colonoscopy were 
probably related to C.diff colitis, which was likely secondary to 
antibiotics use.  However, the examiner explained elsewhere in 
his opinion that C.diff colitis was an acute infection that 
usually resolved with no chronic sequelae.  He specifically 
opined that a diagnosis of C.diff colitis would only account for 
the Veteran's symptoms in 1997, and not for his chronic 
complaints.  As such, and as the record does not show another 
positive test for C.diff colitis since 1997, it would appear that 
any possible prior C.diff colitis infection was acute and 
transitory, and not a chronic disorder for which service 
connection can be granted.

The Board has carefully considered the numerous articles 
submitted by the Veteran.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that "[g]enerally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 
228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  
As the submitted articles are not specific to the Veteran, the 
Board finds them to be of minimal persuasive value regarding his 
specific claim.

The Veteran himself has made numerous statements regarding his 
perceived etiology for his gastrointestinal disorders.  In this 
regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

Consequently, the Board concludes that the service medical 
records, the absence of medical documentation for years after 
service, and the most persuasive medical opinion of record 
provide a preponderance of evidence which establishes that the 
Veteran's gastrointestinal disorders were not incurred in or 
aggravated by service, nor were they caused or aggravated by a 
service-connected disability.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a gastrointestinal disorder, to include as 
secondary to service-connected prostatitis, including treatment 
for same, is denied.


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further RO 
action on the claims remaining on appeal is warranted.

Concerning the claim for service connection for otitis media, in 
the May 2009 joint motion, the parties found that the VA 
audiology examinations performed in September and October 2006 
were inadequate is they failed to consider lay evidence about the 
Veteran's claimed in-service ear problems.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 39 (2007).  The parties agreed that 
remand was in order to afford the Veteran a new VA examination.

Due to the extensive history of the present appeal, and in light 
of the concerns expressed in the joint motion, the Board points 
out that, as any decision with respect to the claim for service 
connection may affect the Veteran's claim for earlier effective 
dates for his TDIU and finding of permanently and total 
disability, these claims are inextricably intertwined with the 
claim for service connection.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be considered 
together, it follows that, any Board action on the TDIU and 
permanent and total disability claims, at this juncture, would be 
premature.  Hence, a remand of these matters is warranted, as 
well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
identify all treatment providers with respect 
to his otitis media claim.  Upon obtaining 
any necessary authorization, attempt to 
obtain the identified evidence not already 
of record.  Any negative search result 
should be noted in the claims folder and 
communicated to the Veteran.

2.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an otolaryngologist or 
other appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify whether 
the Veteran has current otitis media.  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  If the answer is positive, then the 
examiner should state whether it is at least 
as likely as not that the Veteran's otitis 
media precludes the Veteran from securing and 
following substantially gainful employment, 
without regard for any nonservice-connected 
disabilities, and considering his 
occupational and educational background.

3.  Schedule the Veteran for an examination 
or examinations referable to his service-
connected disabilities.  The examiner(s) 
is/are requested to state whether it is at 
least as likely as not the service-connected 
disabilities preclude the Veteran from 
securing and following substantially gainful 
employment, without regard for any 
nonservice-connected disabilities, and 
considering his occupational and educational 
background.

4.  Thereafter, the issues remaining on 
appeal should be readjudicated.  All 
applicable laws and regulations should be 
considered (to specifically include 
consideration of 38 C.F.R. § 3.157(b)(1), for 
the matter of entitlement to an earlier 
effective date for a TDIU, as requested by 
the joint motion).  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


